359 F.2d 855
Pascual ARAUZ, Appellant,v.CANAL ZONE BUS SERVICE, INC., Appellee.
No. 22744.
United States Court of Appeals Fifth Circuit.
May 10, 1966.

Appeal from the United States District Court for the Canal Zone; Guthrie F. Crowe, Judge.
Henry L. Newell, Balboa, Canal Zone, for appellant.
W. J. Sheridan, Jr., Balboa Heights, Canal Zone, for appellee.
Before JONES and GEWIN, Circuit Judges, and HUNTER, District Judge.
PER CURIAM:


1
The carefully reasoned opinion of the district court1 sets forth the facts from which this controversy arose and the principles which govern its disposition.  No error being shown, the judgment of the district court is


2
Affirmed.



1
 Arauz v. Canal Zone Bus Service, Inc., D.C.C.Z.1965, 239 F. Supp. 355